Cite as 2013 Ark. 353

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-11-1063

                                                     Opinion Delivered   September 26, 2013
RANDY OWEN
                                APPELLANT            PRO SE APPEAL FROM THE
                                                     JEFFERSON COUNTY CIRCUIT
V.                                                   COURT, 35CV-11-465, HON. JODI
                                                     RAINES DENNIS, JUDGE
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION;
LEROY BROWNLEE, CHAIRMAN OF
ARKANSAS PAROLE BOARD;
STEPHEN WILLIAMS, WARDEN
TUCKER UNIT, ET AL.
                      APPELLEES
                                                     APPEAL DISMISSED.


                                         PER CURIAM

       While an inmate in the Tucker Unit of the Arkansas Department of Correction, appellant

Randy Owen filed pro se petitions for declaratory judgment and writ of mandamus in the

Jefferson County Circuit Court based on his claim that the Arkansas Parole Board did not follow

its policies and procedures in granting and then rescinding his parole. The circuit court

dismissed appellant’s petitions, and he brings this appeal.

       Since appellant filed his brief on appeal, he has provided a change of address indicating

that he has been released from the custody of the Arkansas Department of Correction. Thus,

we take judicial notice that appellant is no longer incarcerated. As a general rule, appellate courts

of this state will not review moot issues, as doing so would be to render an advisory opinion,

which this court will not do. Bank of Am., N.A. v. Brown, 2011 Ark. 446. Generally, an issue

becomes moot when any judgment rendered would have no practical effect upon a then existing
                                        Cite as 2013 Ark. 353

legal controversy. Lott v. Langley, 2013 Ark. 247; State v. First Serv. Bank of Greenbrier, 2013 Ark.

101. Because appellant is no longer incarcerated, granting the relief requested would have no

practical effect.

        Appeal dismissed.

        Randy Owen, pro se appellant.

        Dustin McDaniel, Att’y Gen., by: Dennis R. Hansen, Ass’t Att’y Gen., for appellee.




                                                 2